              Case 18-19441-EPK             Doc 1508       Filed 01/24/20        Page 1 of 42




                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                 WEST PALM BEACH DIVISION

In re:

160 Royal Palm, LLC,                                        Case No. 18-19441-EPK

      Debtor.                                               Chapter 11
_____________________________/

     SUMMARY OF FIRST AND FINAL APPLICATION FOR COMPENSATION AND
        REIMBURSEMENT OF EXPENSES OF DECHERT, LLP AS SPECIAL
                 BANKRUPTCY APPELLATE COUNSEL FOR
                   THE DEBTOR, 160 ROYAL PALM, LLC.

1.       Name of Applicant: Dechert, LLP
2.       Role of Applicant: Special Bankruptcy Appellate Counsel
3.       Name of Certifying Professional: G. Eric Brunstad, Jr.
4.       Date Case Filed: August 2, 2018
5.       Date of Retention Order: May 9, 2019 nunc pro tunc to March 12, 2019

IF INTERIM APPLICATION, COMPLETE 6, 7 AND 8 BELOW:

6.       Period for this Application: March 12, 2019 through February 10, 20201
7.       Amount of Compensation Sought:                                                        $1,118,036.50
8.       Amount of Expense Reimbursement Sought:                                               $4,298.55
IF FINAL APPLICATION, COMPLETE 9 AND 10 BELOW:

9.       Total Amount of Compensation/Fees Sought During Cases:                                         N/A
10.      Total Amount of Expense Reimbursement Sought During Cases:                                     N/A
11.      Amount of Original Retainer(s) – both Fee and Cost Retainers:                          $0.00
12.      Current Balance of Retainer(s) Remaining:                                              $0.00
13.      Last monthly operating report filed:                                                January 1, 2020
14.      If case is Chapter 11, current funds in the Chapter 11 estate:                         $24,472.062
15.      If case is Chapter 7, current funds held by Chapter 7 trustee:                                 N/A



1
  This Application estimates the Applicant’s fees after January 23, 2020 and up through the confirmation hearing
scheduled for February 10, 2020 in the amount of $20,000.00.
2
  Per Debtor’s December 2019 Monthly Operating Report prepared by the Debtor.


{2234/000/00488746}
              Case 18-19441-EPK             Doc 1508       Filed 01/24/20        Page 2 of 42




                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                 WEST PALM BEACH DIVISION

In re:

160 Royal Palm, LLC,                                        Case No. 18-19441-EPK

      Debtor.                                               Chapter 11
_____________________________/

FIRST AND FINAL APPLICATION FOR COMPENSATION AND REIMBURSEMENT
                   OF EXPENSES OF DECHERT LLP AS
            SPECIAL BANKRUPTCY APPELLATE COUNSEL FOR
                  THE DEBTOR 160 ROYAL PALM, LLC.

         G. Eric Brunstad, Jr. and the law firm of Dechert, LLP (the “Applicant” or “Dechert”),

special bankruptcy appellate counsel for the debtor-in-possession, 160 Royal Palm, LLC (the

“Debtor”), hereby apply for final compensation for fees for services rendered and costs incurred

in this Chapter 11 proceeding from March 12, 2019 through February 10, 2020.3 This First Interim

Application for Compensation and Reimbursement of Expenses (the “Application”) is filed

pursuant to 11 U.S.C. §§ 330 and 331 and Rule 2016, Federal Rules of Bankruptcy Procedure, and

meets all the requirements set forth in the Guidelines incorporated in Local Rule 2016-1(B)(1).

The Exhibits attached to this Fee Application, pursuant to the Guidelines, are:

         Exhibit “1” – Cumulative summary of Professional and Paraprofessional Time;

         Exhibit “2a” – Summary of Professional and Paraprofessional Time by Activity Code;

         Exhibit “2b” – Summary of Requested Reimbursements of Expenses; and

         Exhibit “3” – The Applicant’s complete time records, in chronological order, by date, for
                       the time period covered by the Application. The requested fees are itemized
                       to the tenth of an hour.




3
  This Application estimates the Applicant’s fees after January 23, 2020 and up through the confirmation hearing
scheduled for February 10, 2020 in the amount of $20,000.00.


                             {2234/000/00488746}                                2
               Case 18-19441-EPK         Doc 1508      Filed 01/24/20     Page 3 of 42




               I. THE GENERAL NATURE AND THE SERVICES RENDERED

          1.     The Debtor is an insolvent Florida limited liability company which, until recently,

owned the real property consisting of a partially constructed hotel/condominium located at 160

Royal Palm Way, Palm Beach, Florida (the “Real Property”).

          2.     On August 2, 2018, the Debtor filed a voluntary petition for relief under Chapter

11 of the Bankruptcy Code (the “Petition Date”). Pursuant to Bankruptcy Code §§ 1107 and 1108,

the Debtor is operating its businesses and managing its affairs as debtor-in-possession and possess

all of the powers, functions, and duties of a trustee. As of the date hereof, no trustee, examiner, or

statutory committee has been appointed in this Chapter 11 case.

          3.     On May 9, 2019, the Court entered an order approving the employment of the

Applicant as special bankruptcy appellate counsel nunc pro tunc to March 12, 2019. The

Application requests a final award of compensation from the estate for the period March 12, 2019

through February 10, 2020 (the “Application Period”).

          4.     During the Application Period, the Applicant rendered extensive and necessary

services for and on behalf of the Debtor. The Applicant is an established law firm having

substantial experience in bankruptcy and commercial law and litigation. A summary description

of the services provided by the Applicant is summarized below as the basis for the fees requested

herein:

                     1. Bankruptcy Appeals: The Applicant had numerous communications with

          the Debtor and its professionals regarding various appeals filed from various orders entered

          by the Bankruptcy Court in this case, and likewise participated extensively in representing

          the Debtor in these appellate proceedings. The several appeals are In re 160 Royal Palm,




                            {2234/000/00488746}                           3
     Case 18-19441-EPK          Doc 1508      Filed 01/24/20     Page 4 of 42




LLC, case no. 19-11402-B (11th Cir. 2019) currently pending in the Eleventh Circuit and

arising from the District Court’s affirmance of various orders entered by the Bankruptcy

Court regarding the sale of the Real Property; In re 160 Royal Palm, LLC, case no. 19-

80351-RLR (S.D. Fla. 2019) culminating in the District Court’s affirmance of various

orders entered by the Bankruptcy Court regarding the sale of the Real Property; and KK-

PB v. 160 Royal Palm, LLC, case no. 19-CV-80342-RLR (S.D. Fla. 2019) currently

pending in the District Court and arising from the Bankruptcy Court’s order estimating

KK-PB’s claim at $0 for all purposes in the case. These appeals have been accompanied

by numerous motions filed in the Bankruptcy Court, the District Court, and the Eleventh

Circuit seeking, among other things, stays of the various orders that the subject of these

appeals, dismissal for lack of jurisdiction, and relinquishment of appellate jurisdiction to

permit further proceedings in the Bankruptcy Court. Additional appeals are expected.

Accordingly, in addition to representing the Debtor with respect to all aspects of the appeals

listed above, Applicant has also advised the Debtor with respect to various issues that are

the subject of current or potential litigation from the perspective of establishing an

appropriate record, raising the relevant issues, and otherwise maximizing the Debtor’s

success on appeal if an appeal is taken.

           2. Plan and Disclosure Statement: The Applicant has spent a limited amount

of time assisting the Debtor and its counsel with disclosure statement and plan confirmation

issues.

           3. Claims Administration and Objection: The Applicant has spent a limited

amount of time assisting the Debtor and its counsel with issues arising in pending or




                   {2234/000/00488746}                           4
            Case 18-19441-EPK          Doc 1508      Filed 01/24/20      Page 5 of 42




       potential litigation with various parties involving various claims asserted against the estate,

       including the settlement of such claims against the Debtor. .

                  4. Other Contested Matters: The Applicant has spent a limited amount of

       time assisting the Debtor and its counsel with issues arising in pending or potential

       litigation involving the Debtor’s claims against other parties.

                  5. Retention: The Applicant has spent a limited amount of time participating

       in Applicant’s retention and addressing an objection to Applicant’s retention.

         II. EVALUATION OF SERVICES RENDERED BY THE APPLICANT

       The Applicant believes that the requested fee of $1,098,036.50 for 952.40 hours worked

(plus an additional estimated amount of $20,000.00 as set forth above) from March 12, 2019

through February 10, 2020 is reasonable considering the principles stated in Pennsylvania v.

Delaware Citizens’ Counsel for Clean Air, 478 U.S. 546 (1986); Hensley v. Eckerhart, 461 U.S.

424, 433 (1983); and Norman v. Housing Auth. of Montgomery, 836 F.2d 1292, 1299 (11th Cir.

1988); and each of the twelve factors enumerated in Johnson v. Georgia Highway Express, Inc.,

488 F.2d 714 (5th Cir. 1974), made applicable to bankruptcy proceedings by In re First Colonial

Corp. of America, 544 F.2d 1291 (5th Cir. 1977), as follows:

       1. The Time and Labor Required;
       2. The Novelty and Difficulty of the Services Rendered;
       3. The Skill Requisite to Perform the Services Properly;
       4. The Preclusion of other Employment by the Professional due to Acceptance of the
          Case;
       5. The Customary Fee;
       6. Whether the Fee is Fixed or Contingent;
       7. Time Limitations Imposed by the Client or Other Circumstances;
       8. The Amount Involved and the Results Obtained;
       9. The Experience, Reputation and Ability of the Professional;



                          {2234/000/00488746}                            5
               Case 18-19441-EPK        Doc 1508      Filed 01/24/20     Page 6 of 42




       10. The Undesirability of the Case;
       11. The Nature and Length of the Professional Relationship of the Client; and
       12. Awards in Similar Cases.

                            THE TIME AND LABOR REQUIRED

       The attached Exhibits show that the Applicant has devoted not less than 952.40 hours of

time providing legal services to the Debtor from March 12, 2019 through February 10, 2020.

                  THE NOVELTY AND DIFFICULTY OF THE SERVICE

       The legal questions arising in the representation of the Debtor during the Application

Period have not been particularly novel, but they have been time consuming and have required the

skillful analysis and presentation of issues of bankruptcy law in appellate courts that generally lack

bankruptcy expertise. The legal questions have also involved other issues of commercial and

appellate law relating to the matters considered.

            THE SKILL REQUISITE TO PERFORM THE SERVICES PROPERLY

       In order to perform the legal services enumerated herein properly, substantive legal

knowledge in the fields of bankruptcy and commercial law, and bankruptcy appeals, have been

required.

       G. Eric Brunstad, Jr. (“Mr. Brunstad”) has been primarily responsible for supervising the

matters for which the Applicant seeks compensation herein. Mr. Brunstad is an attorney licensed

to practice law in the States of Connecticut and New York, in the United States Supreme Court, in

each of the Federal Courts of Appeals, and in the United States District Courts for the Districts of

Connecticut, the Southern District of New York, the Eastern District of New York, and the Eastern

District of Michigan. Mr. Brunstad has substantial experience in bankruptcy matters representing

debtors, creditors’ committees, trustees, and creditors in Chapter 7, 9, 11, 12, 13, and 15

proceedings.



                           {2234/000/00488746}                           6
             Case 18-19441-EPK           Doc 1508      Filed 01/24/20      Page 7 of 42




        Other attorneys in Mr. Brunstad’s office advised and assisted him. Their assistance in this

matter has resulted in a lesser expenditure to, and benefit to, the estate as a result of their knowledge

and experience in this area.

      THE PRECLUSION OF OTHER EMPLOYMENT BY THE PROFESSIONAL
                 DUE TO THE ACCEPTANCE OF THE CASE

        The Applicant is aware of no other specific employment which was precluded as a result

of its accepting this case; however, due to the time spent on this case, the Applicant was unable to

devote that time to other matters, therein preventing the Applicant from billing and collecting fees

in other cases.

                                     THE CUSTOMARY FEE

        The rates charged by the Applicant as set forth in Exhibit “1” are customary for attorneys

of the skill and expertise of the professionals listed in Exhibit “1” within the Southern District of

Florida, as well as across the Nation.

        For services of the type rendered herein if those services were performed for a private

client, the Applicant would charge a reasonable fee for services rendered, on an hourly rate or, in

addition, a contingent or fixed fee basis. The fee requested by the Applicant is comparable to those

fees which would be charged to a private client for similar services rendered by the Applicant.

                                 FIXED OR CONTINGENT FEE

        The rates charged by the Applicant as set forth in the attached exhibits are within the range

charged by attorneys in the District and the Southern District of Florida of similar skill and

reputation in the areas of bankruptcy and commercial law.




                           {2234/000/00488746}                             7
             Case 18-19441-EPK         Doc 1508       Filed 01/24/20    Page 8 of 42




 TIME LIMITATIONS IMPOSED BY THE CLIENT OR OTHER CIRCUMSTANCES

       The Applicant is not aware of any extraordinary time limitations imposed by the Debtor in

this case. However, the case has required the Applicant to spend significant time in conducting all

the debtor representation activity that Applicant has been called upon to perform.

             EXPERIENCE, REPUTATION, AND ABILITY OF APPLICANT

       The Applicant and Mr. Brunstad regularly represent creditors, debtors, and trustees in

bankruptcy matters in various bankruptcy courts, federal district courts, federal U.S. courts of

appeals, and the U.S. Supreme Court. It is believed that Applicant and Mr. Brunstad have a

respectable national reputation in the legal profession, and in bankruptcy matters in particular. In

addition to the qualifications listed above, Mr. Brunstad holds his J.S.D. and LL.M. from the Yale

Law School, where he also teaches bankruptcy and commercial law courses. He holds his J.D.

from the University of Michigan Law School. Mr. Brunstad routinely appears in bankruptcy cases

pending in the U.S. Supreme Court, as well as in the various Circuit Courts of Appeals and in the

U.S. District Courts. He is a contributing author to the Collier treatise on bankruptcy law, has

published a book on secured transactions, and has authored numerous scholarly articles.

       The experience, reputation and ability of the Applicant are appropriate matters for

consideration in determining the fee to be awarded.

                          THE UNDESIRABILITY OF THE CASE

       The Applicant did not and does not find it undesirable to represent this Debtor.

                       THE NATURE AND LENGTH OF THE
                 PROFESSIONAL RELATIONSHIP WITH THE CLIENT

       The Applicant does not represent this Debtor in other matters or bankruptcy proceedings.




                          {2234/000/00488746}                           8
            Case 18-19441-EPK        Doc 1508      Filed 01/24/20    Page 9 of 42




                              AWARDS IN SIMILAR CASES

       The amount requested by the Applicant is not unreasonable in terms of awards in cases of

like magnitude and complexity. The fees required by the Applicant comport with the mandate of

the Code, which directs that services be evaluated in the light of comparable services performed

in bankruptcy cases in the community.




                         {2234/000/00488746}                         9
            Case 18-19441-EPK          Doc 1508        Filed 01/24/20      Page 10 of 42




       WHEREFORE, the Applicant, Dechert, LLP, seeks an award of $1,098,036.50 of fees,

(plus an estimated amount of $20,000 from January 24, 2020 through February 10, 2020), and

expenses in the amount of $4,298.55, and such other relief as this Court deems just and appropriate.

The Applicant reserves the right to file additional applications for services rendered on behalf of the

Debtor through the conclusion of Debtor’s affairs.

                                                 Respectfully submitted,

                                                 DECHERT, LLP
                                                 90 State House Square
                                                 Hartford, CT 06001
                                                 Telephone: 860-524-3999
                                                 Facsimile: 860-394-4189
                                                 Email: eric.brunstad@dechert.com


                                                 By: /s/ G. Eric Brunstad, Jr.
                                                     G. Eric Brunstad, Jr.




                           {2234/000/00488746}                             10
            Case 18-19441-EPK          Doc 1508       Filed 01/24/20     Page 11 of 42




                                       CERTIFICATION
1.     I have been designated by Dechert, LLP (the “Applicant”) as the professional with
responsibility in this case for compliance with the “Guidelines for Fee Applications for
Professionals in the Southern District of Florida in Bankruptcy Cases” (the “Guidelines”).
2.     I have read the Applicant’s First and Final Application for Compensation and
Reimbursement of Expenses (the “Application”). The Application complies with the Guidelines,
and the fees and expenses sought fall within the Guidelines, except as specifically noted in this
Certification and described in the Application.
3.     The fees and expenses sought are billed at rates and in accordance with practices
customarily employed by the Applicant and generally accepted by the Applicant’s clients.
4.     In seeking reimbursement for the expenditures described on Exhibit “2b”, the Applicant is
seeking reimbursement only for the actual expenditure and has not marked-up the actual cost to
provide a profit or to recover the amortized cost of investment in staff time or equipment or capital
outlay (except to the extent that the Applicant has elected to charge for in-house photocopies and
outgoing facsimile transmissions at the maximum rates permitted by the Guidelines).
5.     In seeking reimbursement for any service provided by a third party, the Applicant is
seeking reimbursement only for the amount actually paid by the Application to third party.
6.     The following are the variances with the provisions of the Guidelines, the date of each
Court Order approving the variance, and the justification for the variance: NONE.


                                                DECHERT, LLP
                                                90 State House Square
                                                Hartford, CT 06001
                                                Telephone: 860-524-3999
                                                Facsimile: 860-394-4189
                                                Email: eric.brunstad@dechert.com


                                                By:    /s/ G. Eric Brunstad, Jr.
                                                       G. Eric Brunstad, Jr.




                          {2234/000/00488746}                            11
              Case 18-19441-EPK              Doc 1508         Filed 01/24/20        Page 12 of 42




                                    EXHIBIT 1
                       CUMULATIVE SUMMARY OF PROFESSIONAL
                           AND PARAPROFESSIONAL TIME

        Name (Partner, Associate,
            Paraprofessional*)               Total Hours       Hourly Rate          Total Fee
    G. Eric Brunstad, Jr. (GB)                  710.0           $1,285.00         $912,350.00
    Christopher M. Trueax (CMT)                 33.9             $870.00           $29,493.00
    Christopher S. Burrichter (CSB)             32.3             $885.00           $28,585.50
    Kevin P. Brost (KPB)                        26.2             $870.00           $22,794.00
    Melanie C. MacKay (MCM)                     94.1             $900.00           $84,690.00
    Bernard G. Powell* (BGP)                    55.9             $360.00           $20,124.00
    TOTAL                                      952.40                            $1,098,036.504




4
  In addition to this number, this Application estimates the Applicant’s fees after January 23, 2020 and up through
the confirmation hearing scheduled for February 10, 2020 in the amount of $20,000.00.


                               {2234/000/00488746}                                  12
              Case 18-19441-EPK              Doc 1508         Filed 01/24/20        Page 13 of 42




                             EXHIBIT 2a
        SUMMARY OF PROFESSIONAL AND PARAPROFESSIONAL TIME BY
                           ACTIVITY CODE

                                  BANKRUPTCY APPEALS

        Name (Partner, Associate,
            Paraprofessional*)               Total Hours       Hourly Rate         Total Fee
    G. Eric Brunstad, Jr. (GB)                  614.1           $1,285.00        $789,118.50
    Christopher M. Trueax (CMT)                 33.9             $870.00          $29,493.00
    Christopher S. Burrichter (CSB)             32.3             $885.00          $28,585.50
    Kevin P. Brost (KPB)                        26.2             $870.00          $22,794.00
    Melanie C. MacKay (MCM)                     94.1             $900.00          $84,690.00
    Bernard G. Powell* (BGP)                    55.9             $360.00          $20,124.00
    TOTAL                                      856.50                            $974,805.005



                          PLAN AND DISCLOSURE STATEMENT

        Name (Partner, Associate,
            Paraprofessional*)               Total Hours       Hourly Rate         Total Fee
    G. Eric Brunstad, Jr. (GB)                  59.0            $1,285.00         $75,815.00
    Christopher M. Trueax (CMT)                                  $870.00
    Christopher S. Burrichter (CSB)                              $885.00
    Kevin P. Brost (KPB)                                         $870.00
    Melanie C. MacKay (MCM)                                      $900.00
    Bernard G. Powell* (BGP)                                     $360.00
    TOTAL                                         59.0                            $75,815.00




                      CLAIMS ADMINISTRATION AND OBJECTION

        Name (Partner, Associate,
            Paraprofessional*)               Total Hours       Hourly Rate         Total Fee
    G. Eric Brunstad, Jr. (GB)                   3.8            $1,285.00          $4,883.00
    Christopher M. Trueax (CMT)                                  $870.00
    Christopher S. Burrichter (CSB)                              $885.00
    Kevin P. Brost (KPB)                                         $870.00
    Melanie C. MacKay (MCM)                                      $900.00
    Bernard G. Powell* (BGP)                                     $360.00
    TOTAL                                          3.8                             $4,883.00




5
  In addition to this number, this Application estimates the Applicant’s fees after January 23, 2020 and up through
the confirmation hearing scheduled for February 10, 2020 in the amount of $20,000.00.


                               {2234/000/00488746}                                  13
          Case 18-19441-EPK         Doc 1508      Filed 01/24/20    Page 14 of 42




                        OTHER CONTESTED MATTERS

    Name (Partner, Associate,
        Paraprofessional*)          Total Hours    Hourly Rate     Total Fee
G. Eric Brunstad, Jr. (GB)              7.4         $1,285.00      $9,509.00
Christopher M. Trueax (CMT)                          $870.00
Christopher S. Burrichter (CSB)                      $885.00
Kevin P. Brost (KPB)                                 $870.00
Melanie C. MacKay (MCM)                              $900.00
Bernard G. Powell* (BGP)                             $360.00
TOTAL                                   7.4                        $9,509.00




                           RETENTION BY DEBTOR

    Name (Partner, Associate,
        Paraprofessional*)          Total Hours    Hourly Rate      Total Fee
G. Eric Brunstad, Jr. (GB)             25.7         $1,285.00      $33,024.50
Christopher M. Trueax (CMT)                          $870.00
Christopher S. Burrichter (CSB)                      $885.00
Kevin P. Brost (KPB)                                 $870.00
Melanie C. MacKay (MCM)                              $900.00
Bernard G. Powell* (BGP)                             $360.00
TOTAL                                   25.7                       $33,024.50




                        {2234/000/00488746}                         14
         Case 18-19441-EPK        Doc 1508     Filed 01/24/20   Page 15 of 42




                         EXHIBIT 2b
      SUMMARY OF REQUESTED REIMBURSEMENTS OF EXPENSES


          Disbursements             Amount
Duplication Charges                  $8.74
Color Copies                          $.23
Westlaw Search Fees                $2,830.62
Pacer Research Fees                 $235.30
Lexis/Legal Research               $1,091.66
Court Costs – Call Fees             $132.00
TOTAL                              $4,298.55




                      {2234/000/00488746}                       15
           Case 18-19441-EPK     Doc 1508   Filed 01/24/20    Page 16 of 42


                          Exhibit 3 – TIME RECORDS




DATE            ATTY      HOURS       DESCRIPTION

03/15/19         GB            2.20   Review and analysis of appellate issues (.9); legal
                                      research regarding mootness doctrine as applied in
                                      the context of sales of assets under section 363(m)
                                      (1.3).

03/18/19         GB            3.30   Review and analysis of motions and orders
                                      regarding sale of property and estimation of claim
                                      (.9); review and analysis of background of case
                                      and record (2.0); and review and analysis of
                                      appellate strategy (.4).

03/19/19         GB            3.70   Review and analysis of issues regarding appellate
                                      strategy, mootness, closing over appeal, and
                                      related issues (3.0); prepare for and participate in
                                      telephone conference with P. Landau re same (.7).

03/20/19         GB            2.40   Review and analysis of appellate issues, including
                                      possibility of stay upon submission of supersedeas
                                      bond (1.1); review pleadings (1.3).

03/21/19         GB            2.80   Review and analysis of appellate issues and
                                      strategy regarding sale order and legal research re
                                      same (2.8).

03/25/19         GB            3.60   Review and analysis of appellate issues regarding
                                      sale order and legal research regarding same (2.4);
                                      review expedited procedures and argument
                                      strategy for district court appeal, including
                                      argument progression and structure (1.2).

03/26/19         GB            4.90   Review and analysis of issues regarding statement
                                      of issues, designation of the record, hearing
                                      scheduled, expedited review, argument strategy
                                      (3.2); review and analysis of mootness argument,
                                      standard of review, and briefing strategy (1.1);
                                      prepare for and participate in telephone conference
                                      with P. Landau regarding same (.6).
           Case 18-19441-EPK     Doc 1508    Filed 01/24/20   Page 17 of 42




DATE            ATTY      HOURS       DESCRIPTION

03/27/19         GB            4.10   Review and analysis of appellate issues and
                                      appellate strategy (.8); draft and revise statement
                                      of issues (1.2); review and analysis of standard of
                                      review issues and legal research regarding same
                                      (1.5); communicate with counsel by email
                                      regarding appellate issues (.6).

04/01/19         GB            4.90   Review and analysis of appellate issues regarding
                                      sale order appeal (.8); review briefing and
                                      strategize response (3.2); prepare for and
                                      participate in telephone conference with P. Landau
                                      regarding same (.9).

04/02/19         GB            4.70   Review and analysis of appellate issues (.7);
                                      review draft brief and legal research regarding
                                      issues raised in brief and cases cited (4.0).

04/03/19         GB            6.70   Review and analysis of appellate issues (.6); draft
                                      and revise appellate brief (6.1).

04/04/19         GB            4.80   Review and analysis of appellate issues and assist
                                      P. Landau with preparation for oral argument
                                      (2.7); review argument outline (1.4); communicate
                                      with counsel by email regarding same (.7).

04/05/19         GB            3.20   Review and analysis of appellate issues and
                                      strategy questions raised by P. Landau and legal
                                      research regarding same (3.2).

04/08/19         GB            4.40   Review and analysis of appellate issues for oral
                                      argument in sale order appeal (.8); review
                                      designation of record and statement of issues
                                      (1.3); review and analysis of hearing issues and
                                      strategy (.4); legal research regarding appellate
                                      issues (1.9).

04/09/19         GB            5.80   Review and analysis of appellate issues regarding
                                      estimation order and questions raised by P.
                                      Landau (2.3); review record materials regarding
                                      estimation appeal (1.7); strategize estimation
                                      appeal (.4); legal research regarding due process
                                      and estimation procedure issues (1.4).




                                       -2-
           Case 18-19441-EPK     Doc 1508    Filed 01/24/20   Page 18 of 42




DATE            ATTY      HOURS       DESCRIPTION

04/10/19         GB            5.70   Review and analysis of appellate issues regarding
                                      estimation order (2.2); prepare for and participate
                                      in telephone conference with P. Landau regarding
                                      same (.8); legal research regarding appellate issues
                                      and strategize appeal of estimation order (1.3);
                                      review record (1.4).

04/11/19         GB            3.70   Review and analysis of appellate issues regarding
                                      estimation order and legal research regarding
                                      issues raised in appeal (2.9); review record (.8).

04/12/19         GB            2.20   Review and analysis of appellate issues and legal
                                      research regarding mootness for sale order appeal
                                      (2.2).

04/15/19         GB            4.40   Review and analysis of appellate issues and
                                      motion to dismiss sale order appeal on grounds of
                                      mootness (1.3); review and analysis of closing
                                      issues and their relevance to the appeal (1.4);
                                      review and analysis of estimation issues (.9); legal
                                      research regarding issues raised in estimation
                                      appeal (.8).

04/16/19         GB            4.40   Review and analysis of issues regarding mootness
                                      under section 363(m), and the sale of property
                                      notwithstanding pending appeals (1.2); review and
                                      analysis of issues raised in the estimation appeal
                                      (.9); legal research regarding fraudulent transfer
                                      issues relevant to estimation appeal (2.3).

04/17/19         GB            1.10   Review and analysis of appellate issues in
                                      estimation appeal (1.1).

04/18/19         GB            3.70   Review and analysis of issues regarding
                                      estimation appeal and briefing strategy (1.1);
                                      review and analysis of issues regarding sale of
                                      property and appeal of sale order (1.4); legal
                                      research re statutory and equitable mootness issues
                                      (1.2).

04/22/19         GB            2.20   Review and analysis of equitable mootness issues
                                      and legal research regarding same (2.2).




                                       -3-
           Case 18-19441-EPK     Doc 1508    Filed 01/24/20    Page 19 of 42




DATE            ATTY      HOURS       DESCRIPTION

04/23/19         GB            2.70   Review and analysis of statutory mootness issues
                                      and legal research regarding same, elements for
                                      demonstrating mootness, and issue of finality of
                                      sales (2.7).

04/24/19         GB            2.60   Review and analysis of issues regarding retention
                                      to represent debtor and likely objection by adverse
                                      claimant (2.1); review procedural requirements
                                      (.5).

04/25/19         GB            3.30   Review and analysis of appellate issues regarding
                                      appeal of estimation order, mootness issues owing
                                      to full payment of claim (2.8); review designation
                                      of the record and statement of the issues (.5).

04/26/19         GB            3.70   Review and analysis of appellate issues re sale
                                      order appeal (2.6); review and analysis of
                                      appellate standing of creditor in sale order appeal
                                      (1.1).

04/30/19         GB            5.50   Review and analysis of appellate issues, standing
                                      issues concerning creditor objecting to sale,
                                      mootness issues under section 363(m), and claim
                                      validity matters (3.3); strategize potential appellate
                                      motions (1.2); review and analysis of closing
                                      issues regarding sale of property and Florida law
                                      analysis (1.0).

05/01/19         GB            5.30   Review dip loan documents and review and
                                      analysis of issues regarding same as they relate to
                                      pending appeal (2.3); review and analysis of
                                      objection to retention and upcoming hearing (.3);
                                      review and analysis of appellate issues to be
                                      addressed in estimation appeal (2.7).

05/02/19         GB            2.40   Prepare for and participate in hearing regarding
                                      retention application (1.1); review and analysis of
                                      appellate issues regarding sale order appeal (1.3).

05/03/19         GB            4.70   Review and analysis of issues regarding Eleventh
                                      Circuit appeal of sale order and presentation of
                                      arguments (2.1); legal research regarding
                                      argument to be raised in appeal (2.6).




                                       -4-
           Case 18-19441-EPK     Doc 1508    Filed 01/24/20    Page 20 of 42




DATE            ATTY      HOURS       DESCRIPTION

05/06/19         GB            3.90   Legal research regarding legal issues for Eleventh
                                      Circuit briefing in sale order appeal, including
                                      issues of standing and evidentiary review
                                      standards (3.9).

05/08/19         GB            6.20   Review and analysis of appellate issues, mootness,
                                      standing, and standing of review issues re
                                      estimation appeal (2.3.); legal research regarding
                                      same (2.4.); review record (1.5).

05/08/19        CMT            1.70   Review briefing in sale order appeal and review
                                      and analysis of issues regarding motion to dismiss
                                      appeal (1.7).

05/09/19         GB            7.30   Legal research regarding estimation and claims
                                      allowance issues (3.3); review and analysis of
                                      appellate issues and strategy re estimation appeal
                                      (1.3); review and analysis of issues regarding
                                      motion to dismiss Eleventh Circuit sale order
                                      appeal and legal research regarding same (2.7).

05/09/19        CMT            4.50   Draft motion to dismiss Eleventh Circuit appeal
                                      (2.1); legal research regarding issues addressed in
                                      motion (2.4).

05/10/19         GB            7.70   Review and analysis of issues regarding motion to
                                      dismiss Eleventh Circuit appeal (1.4); legal
                                      research regarding mootness and standing issues
                                      (1.7); review and analysis of estimation arguments
                                      made the KK-PB in district court appeal (3.2);
                                      legal research regarding arguments made by KK-
                                      PB (1.4).

05/10/19        CMT            6.70   Draft motion to dismiss Eleventh Circuit appeal
                                      (4.5); legal and factual research for motion (2.2).




                                       -5-
           Case 18-19441-EPK     Doc 1508    Filed 01/24/20    Page 21 of 42




DATE            ATTY      HOURS       DESCRIPTION

05/13/19         GB            7.70   Review and analysis of issues regarding
                                      estimation appeal and brief filed by KK-PB (2.7);
                                      legal research regarding issues raised in KK-PB’s
                                      brief (1.3); prepare for and participate in telephone
                                      conference to review argument and briefing
                                      strategy with P. Landau and C. Glickstein (1.1);
                                      review and analysis of issues regarding motion to
                                      dismiss Eleventh Circuit appeal (.6); legal
                                      research regarding issues addressed in motion to
                                      dismiss appeal (2.0).

05/13/19        CMT            6.40   Draft motion to dismiss Eleventh Circuit appeal
                                      (4.4); conduct further legal research and record
                                      review for motion (2.0).

05/14/19         GB            8.40   Review draft motion and draft and revise motion
                                      to dismiss Eleventh Circuit appeal (5.5); legal
                                      research regarding issues addressed in motion
                                      (2.6); review and analysis of issues regarding
                                      estimation appeal (.3).

05/14/19        CMT            4.90   Review revised motion to dismiss and continue
                                      revisions to motion (3.3); further legal research
                                      regarding issues addressed in motion (1.6).

05/15/19         GB            8.90   Review revised motion to dismiss and further draft
                                      and revise motion to dismiss Eleventh Circuit
                                      appeal (6.7); review record for motion (2.2).

05/15/19        CMT            2.30   Prepare materials for filing and coordinate filing
                                      of motion to dismiss Eleventh Circuit appeal (2.3).

05/16/19         GB            9.30   Draft and revise motion to dismiss Eleventh
                                      Circuit appeal and prepare for filing (4.6); review
                                      record (1.3); review comments and revise motion
                                      (3.1); legal research regarding standing issue for
                                      motion (.3).

05/16/19        KPB            1.60   Reviewed background materials in preparation for
                                      briefing in estimation appeal (1.1); prepare for and
                                      participate in phone call E. Brunstad and C.
                                      Burrichter regarding estimation appeal (.5).




                                       -6-
           Case 18-19441-EPK     Doc 1508    Filed 01/24/20    Page 22 of 42




DATE            ATTY      HOURS       DESCRIPTION

05/16/19        CSB            1.50   Prepare for and participate in teleconference with
                                      E. Brunstad and K. Brost regarding briefing and
                                      research for estimation appeal (.5); review past
                                      briefing (1.0).

05/16/19        CMT            7.40   Coordinate internally and externally in preparation
                                      for filing of motion to dismiss Eleventh Circuit
                                      appeal (1.1); finalized revised motion (5.8);
                                      supervise paralegal in filing motion (.5).



05/17/19        CSB            4.50   Research fraudulent transfer for estimation appeal
                                      brief (3.1); review briefing re fraudulent transfer
                                      issue (1.4).

05/20/19         GB            7.60   Review and analysis of appellate issues regarding
                                      estimation appeal (1.1); review record regarding
                                      estimation brief (4.8); legal research legal issues to
                                      be addressed in estimation brief, including
                                      standard of review, fraudulent transfer issues, and
                                      estimation procedure issues (1.7).

05/21/19        BGP            3.00   Discuss estimation appeal matter with K. Brost in
                                      preparation for preparing and filing brief (.3);
                                      review docket sheet (.4); retrieve large appendices
                                      and Appellant’s designated documents (.5); review
                                      documents and save same (1.5); prepare email to
                                      team regarding docket sheet documents (.3).

05/21/19         GB            7.30   Review and analysis of appellate issues regarding
                                      district court estimation appeal (1.2); review
                                      motions to extend time and for relinquishment of
                                      appellate jurisdiction filed in the Eleventh Circuit
                                      by KK-PB (3.3); legal research regarding issues
                                      raised in motion to relinquish jurisdiction (2.4);
                                      review and analysis of issues regarding pending
                                      sale order appeal and briefing schedule (.4).

05/21/19        KPB            4.20   Legal research regarding standard of review on
                                      appeal and waiver of arguments not raised in the
                                      bankruptcy court (4.2).




                                       -7-
           Case 18-19441-EPK     Doc 1508    Filed 01/24/20   Page 23 of 42




DATE            ATTY      HOURS       DESCRIPTION

05/22/19        BGP            0.20   Locate documents from bankruptcy proceeding for
                                      attorney review (.2).

05/22/19         GB            7.80   Review and analysis of issues regarding motion
                                      for extension of time and motion to relinquish
                                      jurisdiction (1.4); draft and revise opposition to
                                      motion (3.8); legal research regarding issues
                                      addressed in opposition (2.2); review and analysis
                                      of issues regarding estimation briefing and legal
                                      research regarding same (.4).

05/22/19        KPB            2.00   Continued legal research regarding standard of
                                      appellate review and legal research regarding
                                      estimation procedure issues (2.0).

05/22/19        CSB            2.50   Review filings (1.1); continue research of
                                      fraudulent transfer issues to be addressed in
                                      estimation appeal brief (1.4).

05/23/19         GB            8.80   Draft and revise opposition to motion to extend
                                      time to respond to motion to dismiss (3.1); review
                                      and analysis of issues regarding same (1.1);
                                      review and analysis of issues regarding response
                                      to motion to relinquish jurisdiction (.7); legal
                                      research regarding estimation appeal, including
                                      procedural issues, standard of review, and
                                      fraudulent conveyance issues (3.4); review record
                                      (.5).

05/23/19        CSB            2.50   Review briefing in estimation appeal (.4); review
                                      and analysis of case law regarding fraudulent
                                      transfer issues for estimation appeal (2.1.).

05/24/19        CSB            3.00   Review briefing in estimation appeal (.6); review
                                      and analysis of case law regarding issues raised in
                                      estimation appeal (2.4).




                                       -8-
           Case 18-19441-EPK     Doc 1508    Filed 01/24/20   Page 24 of 42




DATE            ATTY      HOURS       DESCRIPTION

05/28/19         GB            7.60   Review and analysis of issues regarding motion to
                                      dismiss and KK-PB’s arguments in response (.4);
                                      review and analysis of issues re KK-PB’s request
                                      for extension of time, additional discovery, and
                                      reply strategy (.5); legal research regarding
                                      discovery and jurisdictional issues raised by KK-
                                      PB (1.3); review and analysis of draft estimation
                                      appeal brief and review record regarding same;
                                      legal research regarding estimation issues
                                      addressed in draft brief (5.2); review order
                                      denying request for extension of time (.2).

05/28/19        KPB            3.90   Telephone conference with E. Brunstad and C.
                                      Burrichter regarding estimation appeal and draft
                                      brief (.5); review brief (1.3); legal research
                                      regarding issues raised in brief and additional
                                      arguments to be made (2.1).

05/28/19        CSB            3.00   Telephone conference with E. Brunstad and K.
                                      Brost regarding draft estimation appeal brief (.5);
                                      review pleadings and related documents from
                                      record (2.5).

05/29/19        BGP            8.50   Check citations in draft estimation appeal brief
                                      (8.5).

05/29/19         GB            8.90   Review and analysis of issues regarding
                                      estimation appeal (1.1); legal research regarding
                                      procedural issues and fraudulent transfer issues
                                      addressed in brief and additional arguments (2.3);
                                      review record regarding arguments raised in brief
                                      (2.1); review and analysis of issues regarding
                                      response to motion to relinquish jurisdiction (1.3);
                                      legal research regarding issues raised in response
                                      to motion (1.1); review and analysis of issues
                                      regarding opposition to motion to dismiss (.4);
                                      review record regarding opposition (.3); legal
                                      research regarding issues addressed in opposition
                                      (.3).

05/29/19        KPB            0.10   Telephone conference with B. Powell regarding
                                      record cites (.1).




                                       -9-
           Case 18-19441-EPK     Doc 1508   Filed 01/24/20     Page 25 of 42




DATE            ATTY      HOURS       DESCRIPTION

05/29/19        CSB            3.80   Review and analysis of estimation appeal briefing
                                      and arguments addressed in draft brief (.8); legal
                                      research regarding arguments (3.0).



05/30/19         GB            8.80   Review and analysis of issues regarding
                                      estimation appeal and argument strategy (2.1);
                                      review and analysis of issues regarding response
                                      to motion to relinquish jurisdiction (.4); review
                                      record regarding motion to relinquish jurisdiction
                                      (.5); legal research regarding issues raised in
                                      motion to relinquish jurisdiction in preparation for
                                      response (1.6); draft and revise response (2.9);
                                      review and analysis of issues regarding reply to
                                      opposition to motion to dismiss (.6); review record
                                      regarding issues to be addressed in reply (.7).

05/30/19        KPB            5.90   Legal research regarding issues addressed in draft
                                      estimation appeal brief (2.4); draft and revise
                                      assigned section of appeal brief (3.5).

05/30/19        CSB            3.50   Review briefing in estimation appeal (.3); legal
                                      research regarding issues addressed in draft brief
                                      (.7); draft and revise section of brief (2.5).

05/31/19         GB            9.70   Draft and revise estimation brief (4.2); finalize
                                      response regarding motion to relinquish
                                      jurisdiction (3.5); review and analysis of issues
                                      regarding reply to opposition to motion to dismiss
                                      appeal and draft and revise same (2.0).

05/31/19        KPB            5.10   Legal research regarding issues addressed in
                                      estimation appeal brief (2.3); draft and revise
                                      section of brief (2.8).

05/31/19        CSB            6.50   Legal research regarding issues raised in
                                      estimation appeal brief (2.4); draft and revise
                                      appellate brief (4.1).




                                       - 10 -
           Case 18-19441-EPK     Doc 1508   Filed 01/24/20     Page 26 of 42




DATE            ATTY      HOURS       DESCRIPTION

06/03/19         GB            9.90   Draft and revise estimation appeal brief (5.1);
                                      review record regarding same (2.3); finalize reply
                                      to opposition to motion to dismiss (2.3); review
                                      record regarding reply (.2).

06/04/19        BGP            8.60   Review and edit estimation appeal brief and cite
                                      check citations in brief (3.3); gather documents for
                                      appendix and prepare appendix (3.7); review
                                      docket sheets, appendix, KK-PB’s exhibits, and
                                      debtor’s exhibits (1.1); create cross reference chart
                                      of documents (.5).

06/04/19         GB            9.30   Draft and revise estimation appeal brief (5.9);
                                      review and analysis of issues regarding estimation
                                      brief and review record (1.3); review and analysis
                                      of issues regarding briefing of sale order appeal in
                                      the Eleventh Circuit (1.1); legal research regarding
                                      procedural issues for estimation brief (1.0).

06/04/19        KPB            1.10   Telephone conference with B. Powell regarding
                                      appendix (.2); reviewed materials for appendix
                                      (.9).

06/04/19        MCM            3.70   Review and analysis of background materials,
                                      lower court briefing, transcripts, and appellant’s
                                      Eleventh Circuit sale order brief (3.4); telephone
                                      conference with C. Burrichter regarding briefing
                                      (.3).

06/05/19        BGP            1.30   Locate trial exhibits and documents (.2); gather
                                      documents and prepare appendix (.5); review
                                      docket sheets, designated documents, KK-PB’s
                                      exhibits, and debtor’s exhibits (.6).

06/05/19         GB        10.20      Draft and revise estimation appeal brief (4.7);
                                      review record regarding issues raised in brief
                                      (2.1); legal research regarding fraudulent transfer
                                      issues raised in brief (1.1); review and analysis of
                                      issues regarding sale order appeal and briefing
                                      (.7); draft and revise response to KK-PB’s sur
                                      reply request (1.6).




                                       - 11 -
           Case 18-19441-EPK     Doc 1508   Filed 01/24/20     Page 27 of 42




DATE            ATTY      HOURS       DESCRIPTION

06/05/19        KPB            2.30   Legal research regarding estimation order appeal
                                      for estimation brief (1.8); telephone conference
                                      with E. Brunstad regarding Eleventh Circuit sale
                                      order appeal (.5).



06/05/19        MCM            8.20   Continued review and analysis of background
                                      materials, lower court briefing and transcripts, and
                                      appellant’s Eleventh Circuit sale order brief (3.3);
                                      and confer with team regarding pending appeal
                                      (.4); legal research regarding issues to be
                                      addressed in appeal (4.0); draft outline for
                                      Eleventh Circuit brief (.5).

06/05/19        CSB            1.50   Telephone conference with E. Brunstad regarding
                                      sale order appeal (.5); review and analysis of
                                      issues regarding brief (1.0).

06/06/19         GB            9.70   Review and analysis of issues regarding
                                      estimation appeal and brief (.3); review record
                                      regarding arguments made in brief (1.1); legal
                                      research regarding procedural issues for brief
                                      (2.3); draft and review brief (5.7); review and
                                      analysis of issues regarding sale order brief (.3).

06/07/19        BGP            5.70   Review appendix and documents for appendix
                                      (1.4); review and edit citations in estimation
                                      appeal brief (4.3).

06/07/19         GB        11.10      Review and analysis of issues regarding
                                      estimation brief and fraudulent transfer issues
                                      raised in brief (.4); draft and revise brief (8.2);
                                      review record for brief (.3); review and analysis of
                                      issues regarding sale brief and strategize same
                                      (2.2).

06/07/19        MCM            2.50   Draft and revise appellee’s opening sale order
                                      appellate brief (2.5).

06/08/19         GB            6.50   Draft and revise estimation appellate brief (4.4);
                                      legal research regarding issues addressed in brief
                                      (2.1).




                                       - 12 -
           Case 18-19441-EPK     Doc 1508   Filed 01/24/20     Page 28 of 42




DATE            ATTY      HOURS       DESCRIPTION

06/08/19        MCM            8.70   Draft and revise appellee’s opening sale order
                                      brief (6.4); legal research re issues addressed in
                                      draft brief (2.3).

06/09/19         GB            5.40   Draft and revise estimation appellate brief (3.3);
                                      legal research regarding collapsing doctrine (2.1).

06/09/19        MCM            3.00   Draft and revise Appellee’s opening sale order
                                      brief (3.0).

06/10/19         GB            8.90   Review and analysis of issues regarding
                                      estimation appellate brief (.7); review record
                                      regarding brief (2.1); review cases cited in brief
                                      (3.9); draft and revise brief (2.2).



06/10/19        MCM        14.10      Draft and revise appellee’s opening brief in sale
                                      order appeal and incorporate arguments of co-
                                      counsel (14.1).

06/11/19         GB            8.80   Draft and revise estimation appellate brief (6.3);
                                      review and analysis of issues regarding same (.4);
                                      review record for brief (2.1).

06/11/19        MCM            9.70   Draft and revise appellee’s opening sale order
                                      brief and incorporate arguments of co-counsel
                                      (9.7).

06/12/19         GB            9.60   Draft and revise estimation appeal brief (4.2);
                                      review record for brief (.3); review comments on
                                      draft and revise draft (5.1).

06/12/19        MCM        11.10      Draft and revise appellant’s opening brief in sale
                                      order appeal (11.1).

06/13/19        BGP            6.70   Review and edit estimation appeal brief (2.3); cite
                                      check and key cite brief (4.4).

06/13/19         GB            8.30   Draft and revise estimation appeal brief (5.6);
                                      review record and review additional comments
                                      (2.2); prepare for filing (.5).




                                       - 13 -
           Case 18-19441-EPK     Doc 1508   Filed 01/24/20     Page 29 of 42




DATE            ATTY      HOURS       DESCRIPTION

06/13/19        MCM        14.20      Draft and revise appellee’s opening sale order
                                      brief (13.7); proofread and add missing citations to
                                      estimation order brief (.5).

06/14/19        BGP            3.10   Assist with formatting and editing of appeal brief
                                      in sale order appeal (2.1); review docket sheet (.2);
                                      prepare pro hac vice application (.8).

06/14/19         GB            7.80   Finalize estimation appeal brief for filing (7.8).

06/14/19        MCM            9.30   Draft and revise appellee’s opening brief
                                      regarding sales order (7.6); proofread and prepare
                                      for filing appellate brief regarding estimation
                                      order (1.3); prepare appearances for Eleventh
                                      Circuit sale order appeal and district court
                                      estimation order appeal (.4).

06/15/19         GB            5.60   Draft and revise Eleventh Circuit sale order brief
                                      (4.9); review record regarding brief (.7).

06/16/19         GB            7.20   Draft and revise Eleventh Circuit sale order brief
                                      (5.3); legal research regarding business judgment
                                      standard and review cases (1.9).

06/17/19         GB            9.10   Review record for sale order brief (3.4); draft and
                                      revise Eleventh Circuit sale order brief (5.1);
                                      review appendix materials (.6).

06/18/19         GB            9.80   Draft and revise Eleventh Circuit sale order brief
                                      (5.7); review cases and record for brief (2.2);
                                      review and incorporate comments (1.3); review
                                      appendix materials (.6).

06/19/19        BGP        14.50      Review and edit sale order brief (2.3); cite check
                                      and key cite brief (12.2).

06/19/19         GB            8.30   Draft and revise appellate brief in sale order
                                      appeal (6.1); review record and appendix materials
                                      (.7); finalize brief for filing (1.5).




                                       - 14 -
           Case 18-19441-EPK     Doc 1508   Filed 01/24/20     Page 30 of 42




DATE            ATTY      HOURS       DESCRIPTION

06/19/19        MCM            5.50   Revise sale order brief in response to comments
                                      received from co-counsel (2.1); review and revise
                                      cites to the record and caselaw (1.3); review and
                                      revise appendices (2.1).

06/20/19        BGP            3.90   Review and edit sale order brief (1.1); prepare
                                      brief for filing (2.8).

06/20/19         GB            8.40   Draft and revise Eleventh Circuit sale order brief
                                      (6.2); finalize brief for filing (.9); review appendix
                                      materials (1.3).

06/20/19        MCM            4.10   Proofread brief (1.2); insert final edits (.4); review
                                      and revise tables (2.5).

06/21/19        BGP            0.40   Review electronic files and update same (.4).

06/21/19         GB            3.40   Review and analysis of issues regarding filed
                                      briefing (.2); review and analysis of oral argument
                                      preparation and strategy (2.5); review and analysis
                                      of status of pending appellate matters (.7).




07/08/19         GB            4.10   Review and analysis of issues regarding reply
                                      brief filed by KK-PB and potential sur-reply filing
                                      in estimation appeal (2.3); review and analysis of
                                      record regarding same (1.5); review and analysis
                                      of plan confirmation and litigation issues
                                      regarding fraudulent transfer complaints (.3).

07/09/19         GB            4.50   Review and analysis of issues regarding fraudulent
                                      transfer complaints and plan of reorganization
                                      (2.7); prepare for and participate in telephone
                                      conference with P. Landau to discuss (.7); review
                                      and analysis of appellate issues re plan
                                      confirmation (1.1).




                                       - 15 -
           Case 18-19441-EPK     Doc 1508   Filed 01/24/20     Page 31 of 42




DATE            ATTY      HOURS       DESCRIPTION

07/11/19         GB            4.20   Review and analysis of fraudulent transfer issues
                                      raised by P. Landau (2.1); review and analysis of
                                      briefing filed by KK-PB in estimation appeal (.5);
                                      strategize potential sur reply in estimation appeal
                                      (1.6).

07/12/19         GB            4.30   Review and analysis of fraudulent transfer issues
                                      raised by P. Landau (.4); review record regarding
                                      fraudulent transfer issues (.3); review and analysis
                                      of sur-reply issues and draft sur-reply brief in
                                      estimation appeal (3.6).

07/15/19         GB            6.20   Review and analysis of issues regarding sur-reply
                                      in estimation appeal litigation (.2); draft and revise
                                      sur-reply (4.1); review and analysis of issues
                                      regarding KK-P’s reply brief (.9); review and
                                      analysis of issues regarding KK-PB’s various
                                      motions in the bankruptcy court (1.0).

07/16/19         GB            4.50   Review and analysis of issues regarding pleadings
                                      filed by KK-PB in the bankruptcy court and
                                      impact on pending appellate matters (1.9); legal
                                      research regarding same (2.3); review and analysis
                                      of appellate strategy (.3).

07/17/19         GB            3.70   Review and analysis of fraudulent transfer issues
                                      raised by P. Landau (2.7); review and analysis of
                                      sur-reply issues in estimation appeal (1.0).

07/18/19         GB            3.70   Review and analysis of issues regarding fraudulent
                                      transfer litigation raised by P. Landau (1.1);
                                      review and analysis of disclosure statement and
                                      plan issues raised by P. Landau and appellate
                                      strategy related thereto (.6); legal research re
                                      disclosure statement and plan issues (2.0).

07/19/19         GB            4.30   Continued research re plan confirmation issues,
                                      including classification and treatment issues (3.1);
                                      review and analysis of appellate issues, including
                                      equitable mootness doctrine (1.2).




                                       - 16 -
           Case 18-19441-EPK     Doc 1508   Filed 01/24/20     Page 32 of 42




DATE            ATTY      HOURS       DESCRIPTION

07/22/19         GB            4.20   Continued legal research re disclosure statement
                                      issues (1.1); review and analysis of KK-PB’s
                                      request to stay estimation order (.4); legal research
                                      regarding request (2.7).

07/23/19         GB            2.7    Review and analysis of issues regarding fraudulent
                                      transfer litigation raised by P. Landau (.8); review
                                      and analysis of disclosure issues (.3); review and
                                      analysis of pending motion to stay estimation
                                      order (.7); prepare for and participate in
                                      teleconference with P. Landau regarding pending
                                      motion and response (.9).

07/24/19         GB            3.30   Review and analysis of disclosure statement issues
                                      raised by P. Landau and litigation strategy
                                      regarding approval of disclosure statement and
                                      confirmation of plan (3.3).

07/25/19         GB            1.40   Review and analysis of issues regarding disclosure
                                      statement hearing and fraudulent transfer
                                      litigation, including notice issues (.2); legal
                                      research re notice issue (1.2).

07/29/19         GB            0.70   Review and analysis of issues regarding district
                                      court’s order regarding sur reply (.3); review and
                                      analysis of litigation issues and appellate issues
                                      (.4).



08/02/19         GB            2.50   Review and analysis of issues raised by P. Landau
                                      regarding pending motion to stay estimation order
                                      and the potential impact on plan confirmation (.3);
                                      legal research re issues raised in motion (2.2).

08/06/19         GB            0.70   Review ruling on motions by Court of Appeals in
                                      sale order appeal and impact of ruling on appellate
                                      litigation strategy and preparation for oral
                                      argument (.7).




                                       - 17 -
           Case 18-19441-EPK     Doc 1508   Filed 01/24/20     Page 33 of 42




DATE            ATTY      HOURS       DESCRIPTION

08/07/19         GB            3.20   Review and analysis of oral argument issues for
                                      estimation appeal pending in the district court (.6);
                                      review and revise opposition to motion to stay
                                      estimation order (2.6).

08/08/19         GB            1.10   Review and analysis of plan confirmation issues
                                      raised by P. Landau regarding potential stay of
                                      estimation order, fraudulent transfer litigation, and
                                      settlement of claims (1.1).

08/09/19         GB            3.60   Continued review and analysis of plan
                                      confirmation issues (.3); legal research regarding
                                      issues (3.3).

08/12/19         GB            0.40   Review and analysis of settlement issues (.4).

08/13/19         GB            2.20   Review and analysis of settlement issues and
                                      potential plan objections raised by P. Landau
                                      (1.2).

08/14/19         GB            2.30   Review and analysis of appellate issues and oral
                                      argument strategy regarding estimation appeal
                                      pending in the district court appeal (.8); assemble
                                      argument preparation materials (1.5).

08/16/19         GB            0.70   Review and analysis of issues regarding plan
                                      confirmation and appellate strategy raised by P.
                                      Landau (.7).


08/17/19         GB            1.70   Review and analysis of issues regarding plan
                                      confirmation and appellate strategy (1.7).

08/29/19         GB            2.70   Prepare fee application (2.7).

08/30/19         GB            2.50   Prepare fee application (2.5).

09/03/19         GB            2.40   Draft and revise fee application (2.4).

09/04/19         GB            5.70   Draft and revise fee application (.8); review and
                                      analysis of response in District Court to KK-PB's
                                      motion to stay estimation order (4.9).




                                       - 18 -
           Case 18-19441-EPK     Doc 1508   Filed 01/24/20     Page 34 of 42




09/05/19         GB            6.00   Draft and revise opposition to KK-PB’s motion to
                                      stay estimation appeal filed in the district court
                                      (3.3); review and analysis of issues regarding
                                      same and review cases (2.4); review and analysis
                                      of issues regarding fee application (.3).

09/06/19         GB            1.00   Review and analysis of issues regarding KK-PB's
                                      motion to stay estimation order filed in the district
                                      court (.7); review changes to draft motion (.3).

09/10/19         GB            2.40   Review materials and assemble materials for
                                      Eleventh Circuit oral argument (2.4).

09/11/19         GB            1.10   Assemble materials for oral argument (1.1).

09/12/19         GB            1.30   Review and analysis of new appeal filed by KK-
                                      PB and effect of confirmation plan and payment of
                                      claim on appeal (1.3).

09/13/19         GB            1.20   Review and analysis of issues regarding
                                      preparation for oral argument (1.2).

09/20/19         GB            2.40   Draft and revise supplement to fee application
                                      (2.4).

09/22/19        GB         1.40       Review and analysis of confirmation issues and
                                      fee issues and objections thereto (1.4).

09/23/19        GB         6.10       Prepare for confirmation hearing, review
                                      objections, and review and analysis of issues (3.5);
                                      review and analysis of issues regarding outline of
                                      confirmation hearing arguments and discuss with
                                      E. Pendergraft (1.4); review fee application issues
                                      and finalize supplement (1.2).

09/24/19        GB         5.60       Prepare for and attend court hearing by
                                      teleconference (1.2); review and analysis of issues
                                      regarding judge’s ruling and related issues (2.7);
                                      review and analysis of sanctions issues (1.7).

09/25/19        GB         2.40       Review and analysis of issues regarding court
                                      rulings, confirmation issues, and appellate issues
                                      (2.4).




                                       - 19 -
           Case 18-19441-EPK   Doc 1508   Filed 01/24/20    Page 35 of 42




09/26/19        GB         2.40     Review and analysis of issues regarding transcript
                                    of hearing and potential sanctions issues (1.6);
                                    review and analysis of confirmation issues (.8).

09/27/19        GB         1.90     Review and analysis of sanctions issues, KK-PB
                                    pleadings, and litigation strategy (1.9).

09/30/19        GB         2.40     Review and analysis of issues regarding plan
                                    confirmation and pending appeals (2.4).

10/01/19        GB         2.20     Review and analysis of issues regarding plan
                                    confirmation, release of funds, statutory mootness,
                                    equitable mootness, and related appellate issues
                                    (2.2).

10/02/19        GB         1.30     Review and analysis of issues regarding release of
                                    funds, appellate strategy, and confirmation
                                    strategy (1.3).

10/03/19        GB         3.10     Review and analysis of appellate issues and
                                    preparation for oral argument in Eleventh Circuit
                                    (3.1).

10/04/19        GB         1.30     Review and analysis of issues regarding filings by
                                    KK-PB (1.3).

10/08/19        GB         1.70     Review and analysis of issues for status
                                    conference (1.2); review and analysis of appellate
                                    issues for oral argument (.5).

10/09/19        GB         2.30     Review and analysis of issues regarding status
                                    conference, strategy for conference, appellate
                                    issues, and confirmation issues (2.3).

10/15/19        GB         1.10     Review and analysis of confirmation and sale
                                    issues (1.1).

10/18/19        GB         1.40     Review and analysis of issues regarding
                                    correspondence with counsel for KK-PB regarding
                                    dismissal briefing and communicate with co-
                                    counsel regarding same (1.4).

10/29/19        GB         3.80     Review and analysis of issues regarding KK-PB
                                    filing (1.2); prepare for oral argument (2.6).




                                     - 20 -
           Case 18-19441-EPK   Doc 1508   Filed 01/24/20     Page 36 of 42




11/04/19        GB         5.30     Review and analysis of issues regarding proposed
                                    amendments to plan, distribution of sale proceeds,
                                    and appellate issues (2.7); prepare for oral
                                    argument (2.6).

11/05/19        GB         5.10     Review and analysis of issues regarding plan
                                    modifications and appellate issues and discuss
                                    with P. Laudau (2.9); prepare for oral argument
                                    (2.2).

11/06/19        GB         4.60     Review and analysis of plan confirmation issues
                                    (1.2); review and analysis of issues regarding
                                    appellate panel and prepare for oral argument
                                    (3.4).

11/07/19        GB         3.80     Review and analysis of issues regarding district
                                    court order certifying appeal (1.1); prepare for oral
                                    argument (2.7).

11/08/19        GB         4.00     Prepare for oral argument (2.3); review and
                                    analysis of issues regarding district court’s
                                    certification of appeal and procedures thereon
                                    (1.7).

11/11/19        GB         2.70     Prepare for oral argument (2.7).

11/12/19        GB         3.70     Prepare for oral argument (3.7).

11/13/19        GB         2.50     Prepare for oral argument (2.5).

11/14/19        GB         4.40     Prepare for oral argument (4.4).

11/15/19        GB         4.10     Prepare for oral argument (4.1).

11/18/19        GB         2.70     Prepare for oral argument (2.7).

11/19/19        GB         5.30     Prepare for oral argument and practice argument
                                    (5.3).

11/20/19        GB         6.70     Prepare for oral argument and travel to Miami for
                                    oral argument (6.7).




                                     - 21 -
           Case 18-19441-EPK   Doc 1508   Filed 01/24/20      Page 37 of 42




11/21/19        GB         6.90     Prepare for and conduct oral argument in the
                                    Eleventh Circuit (5.5); review and analysis of
                                    issues regarding sale order appeal and related
                                    issues (1.4).

11/22/19        GB         6.80     Review and analysis of issues regarding ongoing
                                    appellate strategy, closing issues, and
                                    confirmation issues (2.9); telephone conference
                                    with opposing counsel regarding estimation appeal
                                    (.2); review and analysis of issues regarding
                                    estimation appeal briefing and argument strategy
                                    (1.9).

11/23/19        GB         2.20     Review and analysis of issues regarding
                                    attachment of lien to property of the estate, legal
                                    research regarding same, and draft and revise
                                    email to co-counsel regarding authorities
                                    addressing same (2.2).

11/25/19        GB         7.10     Review Eleventh Circuit’s decision affirming sale
                                    orders and review and analysis of issues regarding
                                    closing and plan confirmation (1.7); review and
                                    analysis of issues regarding estimation appeal,
                                    Eleventh Circuit’s procedures, briefing strategy,
                                    argument outline, and KK-PB’s request to
                                    expedite (5.4).

11/26/19        GB         5.30     Review and analysis of plan confirmation issues,
                                    closing issues, and effect of confirmation (2.1);
                                    review and analysis of briefing strategy and
                                    argument outline regarding estimation appeal, and
                                    review record (3.2).

11/27/19        GB         5.00     Review and analysis of issues regarding
                                    estimation appeal and briefing strategy and review
                                    record regarding same (2.3); review pleadings
                                    (2.7).

12/02/19        GB         4.50     Review and analysis of appellate issues,
                                    procedural deadlines, petition filed by KK-PB, and
                                    appellate strategy (2.4); review record regarding
                                    estimation appeal (2.1).




                                     - 22 -
           Case 18-19441-EPK   Doc 1508   Filed 01/24/20     Page 38 of 42




12/03/19        GB         4.20     Review and analysis of appellate issues, closing
                                    issues, and confirmation issues (1.3); review
                                    record for estimation appeal and strategize brief
                                    (2.9).

12/04/19        GB         4.70     Review and analysis of confirmation issues and
                                    potential plan amendment (1.3); review and
                                    analysis of sale closing issues for status
                                    conference and prepare for conference (1.3);
                                    review and analysis of issues regarding estimation
                                    appeal, separate cases for petition and appeal
                                    noticed as of right, briefing, appendix, and review
                                    record (2.1).

12/05/19        GB         6.90     Prepare for and participate in status conference
                                    (.7); review and analysis of issues regarding
                                    briefing of estimation appeal and appellate
                                    strategy (1.3); review record (3.8); review and
                                    analysis of procedural issues regarding dual
                                    appellate proceedings (1.1).

12/06/19        GB         5.80     Review and analysis of record for estimation
                                    appeal (1.4); legal research regarding fraudulent
                                    conveyance issues and estimation issues (3.3);
                                    review procedural issues and review and analysis
                                    of response to KK-PB's request to consolidate
                                    appeals (1.1).




                                     - 23 -
           Case 18-19441-EPK   Doc 1508   Filed 01/24/20     Page 39 of 42




12/09/19        GB         4.30     Review and analysis of appellate issues regarding
                                    estimation appeal and KK-PB’s request to
                                    consolidate appeals (1.1); review record for
                                    estimation appeal (1.9); legal research regarding
                                    estimation standard (1.3).
                                    Continued legal research re fraudulent transfer and
12/10/19        GB         3.70     estimation issues (2.4.); review and analysis of
                                    issues re response to motion to consolidate
                                    appeals, confirmation issues, funding issues, and
                                    potential response to motion to stay estimation
                                    order (1.3.).
12/11/19        GB         3.60     Continued legal research re fraudulent transfer
                                    issues (1.2); review record (1.0); review and
                                    analysis re response to anticipated motion to stay
                                    estimation order (1.4).
12/12/19        GB         2.30     Review and analysis of issues re estimation appeal
                                    and legal research re procedural issues and
                                    standard of review (1.1); review and analysis of
                                    confirmation issues and potential motion to stay
                                    estimation order (1.2).
                                    Draft and revise supplement to fee application
12/13/19        GB         4.50     (2.7); continued legal research re fraudulent
                                    conveyance issues for estimation appeal (1.8).

1/7/20          GB         3.50     Review filings and emails (1.1); review and
                                    analysis of issues re briefing and panel rehearing
                                    request (2.4).
1/8/20          GB         0.40     Review and analysis of appellate issues re
                                    estimation appeal (.4).

1/9/20          GB         2.30     Review and analysis of court orders denying
                                    consolidation and staying briefing and review and
                                    analysis of appellate issues and strategy (2.3).
1/10/20         GB         0.70     Review and analysis of issues re estimation
                                    appeal, record, briefing and argument strategy (.7).

1/15/20         GB         1.20     Review and analysis of confirmation issues (1.2).


1/16/20         GB         4.10     Review and analysis of decision and order
                                    regarding confirmation (1.1); review and analysis
                                    of appellate issues and KK-PB’s anticipated
                                    motion to stay estimation order (2.1); review and
                                    analysis of estimation appeal issues (.9).




                                     - 24 -
          Case 18-19441-EPK      Doc 1508        Filed 01/24/20   Page 40 of 42




1/17/20         GB            5.80      Review and analysis of KK-PB’s motion to stay
                                        estimation order (3.4); review record and relevant
                                        pleadings (2.4).

1/20/20         GB            5.20
                                        Draft and revise opposition to motion to stay
                                        estimation order (5.2).
1/21/20         GB            6.10      Draft and revise opposition to motion to stay
                                        estimation order and review record and exhibits re
                                        same (6.1).


1/22/20         GB            6.40      Finalize opposition to motion to stay estimation
                                        appeal (1.1); draft and revise fee application (5.3).


TOTAL HOURS:                952.40       AMOUNT:                        $1,098,036.50




DISBURSEMENTS:

            Duplication Charges                                          8.74
            Color Copies                                                 0.23
            Westlaw Search Fees                                      2,830.62
            Pacer Research Fees                                        235.30
            Lexis/Legal Research                                     1,091.66
            Court Costs – Call fees 9/24/2019                           44.00
            Court Costs – Call fees 10/10/2019                          58.00
            Court Costs – Call fees 12/05/2019                          30.00




                           TOTAL DISBURSEMENTS:                    $4,298.55




                                         - 25 -
             Case 18-19441-EPK       Doc 1508     Filed 01/24/20        Page 41 of 42




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                             WEST PALM BEACH DIVISION

In re:

160 Royal Palm, LLC,                                       Case No. 18-19441-EPK

      Debtor.                                              Chapter 11
_____________________________/

               NOTICE OF FILING AMENDED FIRST AND FINAL FEE
          APPLICATION OF SPECIAL BANKRUPTCY APPELLATE COUNSEL

         The undersigned counsel for 160 Royal Palm, LLC (the “Debtor”), as a courtesy to

G. Eric Brunstad, Jr. and Dechert, LLP, files the attached Amended First and Final Fee

Application of the Debtor’s Special Bankruptcy Appellate Counsel, which amends and

supersedes the First and Final Fee Application filed at ECF No. 1190.

                                            Respectfully Submitted,

                                            SHRAIBERG, LANDAU, & PAGE, P.A.
                                            Attorneys for the Debtor
                                            2385 NW Executive Center Drive, #300
                                            Boca Raton, Florida 33431
                                            Telephone: 561-443-0800
                                            Facsimile: 561-998-0047
                                            Email: ependergraft@slp.law

                                             /s/ Eric Pendergraft
                                            Eric Pendergraft
                                            Florida Bar No. 91927




{2234/000/00488750}
            Case 18-19441-EPK         Doc 1508       Filed 01/24/20    Page 42 of 42




                                ATTORNEY CERTIFICATION

        I HEREBY CERTIFY that I am admitted to the Bar of the United States District

 Court for the Southern District of Florida, and I am in compliance with the additional

 qualifications to practice in this Court as set forth in Local Rule 2090-1(A).

                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was served on

January 24, 2020 via CM/ECF to all parties registered to receive such notice via electronic filing.


                                                       /s/ Eric Pendergraft




{2234/000/00488750}                              2
